 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   RODERICK LYNN WADE,                     )   Case No. CV 19-6049 JAK (FFM)
                                             )
12                      Petitioner,          )   ORDER ACCEPTING FINDINGS,
                                             )   CONCLUSIONS AND
13         v.                                )   RECOMMENDATIONS OF
                                             )   UNITED STATES MAGISTRATE JUDGE
14   W.J. SULLIVAN, Warden,                  )
                                             )
15                      Respondent.          )
                                             )
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
18   action, the Report and Recommendation of United States Magistrate Judge (“Report”),
19   and the objections to the Report. Good cause appearing, the Court concurs with and
20   accepts the findings of fact, conclusions of law, and recommendations contained in the
21   Report after having made a de novo determination of the portions to which objections
22   were directed.
23         IT IS ORDERED that judgment be entered dismissing the Petition with prejudice.
24
25   DATED: February 20, 2020
26
27                                                      JOHN A. KRONSTADT
28                                                     United States District Judge
